          Case 8:19-bk-10832-CED       Doc 168    Filed 01/27/21   Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION
                               www.flmb.uscourts.gov


MONUMENT BREWING, LLC                                  Case No: 19-bk-10832-CED
                                                       Chapter 11
Debtor
_____________________________/


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of Order Granting Application For

Compensation (Related Doc # [163] served on January 27, 2021 by electronic notice to those

parties receiving CM/ECF service and

VIA ELECTRONIC TRANSMISSION TO:



United States Trustee - TPA
USTPRegion21.TP.ECF@USDOJ.GOV



DATED: January 27, 2021

                                         By: /S/ Samantha L. Dammer
                                         SAMANTHA L. DAMMER, ESQUIRE
                                         Florida Bar No.: 0036953
                                         Samantha L. Dammer, P.A.
                                         620 East Twiggs Street, Suite 110
                                         Tampa, FL 33602
                                         Ph: (813) 288-0303
                                         Attorney for Debtor
                                         sdammer@attysam.com




                                            1
